Case 0:18-cv-62007-JIC Document 10 Entered on FLSD Docket 10/30/2018 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        CASE No. 0:18-CV-62007

 PATRICIA CIPOLLA,

        Plaintiff,

 vs.

 ENCORE RECEIVABLE MANAGEMENT, INC.,

       Defendant.
 _________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff PATRICIA CIPOLLA, by and through undersigned counsel, pursuant to Rule

 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby file this Notice Voluntary Dismissal

 with Prejudice of the above styled action.



 DATED: October 30, 2018

                                                       Respectfully submitted,


                                                        /s/ Thomas J. Patti                 .
                                                       THOMAS J. PATTI, ESQ.
                                                       Florida Bar No.: 118377
                                                       E-mail: tpatti@thomasjohnlaw.com
                                                       THOMAS-JOHN LAW, P.A.
                                                       1451 W. Cypress Creek Road, Suite 300
                                                       Fort Lauderdale, Florida 33309
                                                       Phone:         954-543-1325
                                                       Fax:           954-507-9975

                                                       COUNSEL FOR PLAINTIFF




                                              Page 1 of 1
